Opinion issued July 21, 2015




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-15-00580-CR
                             ———————————
                        IN RE CLAIR A. WOLF, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Clair A. Wolf, has filed a petition for writ of mandamus, seeking to

compel the trial court “to set, hear and rule on a properly filed motion.”1

      We deny the petition for writ of mandamus.           See TEX. R. APP. P. 9.5

(requiring all documents filed with court to contain proof of service on all parties),




1
      The underlying case is The State of Texas v. Clair A. Wolf, cause number 1354683,
      in the 248th District Court of Harris County, Texas.
52.3 (establishing requirements for contents of petition for writ of mandamus),

52.7 (requiring that petition for writ of mandamus be accompanied by record).

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2